In a coram nobis proceeding, defendant appeals from an order of the County Court, Queens County, dated September 22, 1961, which denied, without a hearing, his application to vacate a judgment of said court rendered June 15, 1960 on his plea of guilty, convicting him of robbery in the second degree, unarmed, and sentencing him to serve a term of 7% to 15 years, such term to run consecutively to a sentence previously imposed by the County Court, Kings County. The basis of defendant’s application is that his plea of guilty was induced by assigned counsel’s statements to him that he would not be “ hurt ” thereby and that if he refused to enter such a plea the maximum sentence would be imposed on him. These representations were allegedly made by the court and the District Attorney to him through his assigned counsel. There is no affidavit by the assigned counsel. Order affirmed. No opinion. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.